IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ARTHUR PETRIE, AN INDIVIDUAL;                         No. 66824
                 AND CAROLYN PETRIE, AN
                 INDIVIDUAL,

                              vs.
                                   Appellants,                              FILED
                 WATERHOLE INVESTMENTS, INC., A                             FEB 2 2 2016
                 NEVADA CORPORATION,                                        TRACE K LADEMAN
                                                                         CLERK,DFAJPREME COURT
                                   Respondent.
                                                                             DEPUTY CLERK




                                      ORDER DISMISSING APPEAL
                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN

                                                           By   Aefl-;
                 cc: Hon. Kerry Louise Earley, District Judge
                      Carolyn Worrell, Settlement Judge
                      Bourassa Law Group, LLC
                      Jolley Urga Wirth Woodbury & Little
                      Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 101-1947   e
                                                                                    go-09019